Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  “the H2 separation column H2 separation column” should be amended to state “the H2 separation column”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  there is no claim 20 and should therefore be renumbered to claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "partial(ly)” in lines 3 and 4 in claim 8 are a relative term which renders the claim indefinite.  The term "partial(ly)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “partial(ly)” will be interpreted to mean any amount of condensing.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
The term “the first and third practical separation steps” of claim 4 lacks proper antecedent basis and there is no discerning what structure is being recited.
The terms first, third and sixth "practical separation stage” throughout the claims are relative terms which renders the claim indefinite.  The term "practical separation stage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no way to determine what makes a stage a “practical” stage.  Further, there is no way to determine what delineates a separation stage in a distillation column. Depending on the packing material, the separation occurs relatively continuously throughout the column, therefore the “stages” appear to be a mere theoretical analysis tool that can only be viewed as a relative relation to one another. 

Claim 14 is rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-17 and 21 (note that 21 is incorrectly numbered) are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. (US 8,640,495), and in view of Patel et al. (US 7,107,788).
Regarding claims 1, 2, 8, 9, and 21, McNeil discloses a process, or device (as shown in Fig. 1), for cryogenic separation (100 shown in Fig. 1) of a methane containing feed gas (1) containing methane, hydrogen and carbon monoxide (Col. 1 lines 50-53), said process comprising: 
condensing a portion of said feed gas by cooling, to obtain a hydrogen-containing first liquid phase (8, 9, Table 1 streams 8 and 9, Col. 5 lines 9-14) and a hydrogen-containing first gas phase (3), wherein the first gas phase (3) is enriched with hydrogen relative to said feed gas (1, refer to Table 1 where the concentration of H2 is 78.92% and 50.22%, respectively), 
introducing said first liquid phase (8, 9) into an H2 separation column (50) having a plurality of separation stages (as a fractionating column may be analyzed as having any number of separation portions; Col. 4 lines 38-40) wherein said first liquid phase (8, 9) is heated via a circulation heater (95, as shown in Fig. 1) to generate a second liquid phase (12) containing carbon monoxide and methane (where 12 contains both CO and CH4, see Table 1) and a 
introducing said second liquid (12) phase into a CO/CH4 separation column (70 via lines 12, to 60 to 62 to 16 to 45 to 17 and 19) wherein the second liquid phase (12) is separated, to obtain a carbon monoxide-containing gas phase (within 20, refer to Table 1 with 99.1% CO), wherein the carbon monoxide-containing gas phase (within 20) is enriched with carbon monoxide relative to said second liquid phase (gaseous stream from separator with bottom stream 12, where the second liquid phase will not have more CO than stream 12 with [CO] is 98.17% and stream 20 [CO] = 99.10%, according to Table 1) and the methane and carbon monoxide-containing liquid phase is enriched with methane relative to said second liquid phase (where [CH4] is 0.34% in stream 12 and 0.0% in stream 20) and withdrawing a methane-containing material stream (bottom stream of 50, Col. 5 lines 35-40) from the H2 separation column (50)
McNeil discloses a methane containing material stream (bottom stream of 50), but does not disclose that the methane containing material stream is withdrawn in the gaseous state from the separation column 15and liquefied by cooling before introduction thereof into CO/CH4 separation column as reflux.
However, Patel teaches a methane containing material stream (16) is withdrawn in a gaseous state (col. 7, line 18-21) from a first separation column (28) and liquefied (column 7, lines 66 - column 8, line 3) by cooling (via 14) and is then applied to a second separation column (34) as reflux (Col. 4 lines 53-60).
Therefore, it would have been obvious at the time of the effective filing of the application to modify the process of McNeil by withdrawing a methane containing material stream is 
Regarding claim 3, McNeil discloses said H2 separation column (50) has a column sump (lower portion of the column 50, as shown on Fig. 1) and said plurality of separation stages includes more than six separation stages (where the “stages” within the column can be divided or considered to be formed from multiple portions and can therefore be viewed as six separation stages), and said methane-containing material stream (bottom of 12) is withdrawn from the H2 separation column (50) below the sixth separation stage (note that the bottom is certainly lower than any “stage” within the column) from the column sump of the H2 separation column (lower portion of column 50).
Regarding claims 4 and 15, McNeil discloses said H2 separation column (50) has a column sump (lower portion of 50) and said plurality of separation stages includes more than three separation stages (where the “stages” within the column can be divided into an upper, middle and lower portion of the column and can therefore be viewed as three separation stages), and said methane-containing material stream (bottom of column 50) is withdrawn from the column sump (which is also located at the bottom of column 50) of the H2 separation column (50).
Regarding claim 5, McNeil, as modified, discloses said methane-containing material stream (bottom stream of column 50) is withdrawn in the liquid state (Col. 5 lines 35-40) from the H2 separation column (50).
Regarding claim 6, McNeil discloses the carbon monoxide-containing gas phase (20) obtained in the CO/CH4 separation column (70) is warmed (via heat exchangers 65, 95, 75, Fig. 
Regarding claims 7 and 13, McNeil discloses the process, or device, (as shown in Fig. 1) is provided via a cooling circuit (via 61, a nitrogen-enriched vapor fraction) that uses nitrogen as a refrigerant.
Regarding claim 10 and 11, McNeil, as modified, discloses the withdrawal point (connection where bottom stream of 50 is removed) is arranged beneath the sixth practical separation stage (at the bottom of column 50, therefore certainly lower than the sixth separation stage in the column) and is arranged at a lower portion of the column (28, as shown in Fig. 3 of Patel which is at the bottom of the column where the sump space and third practical separation stage are located) between the sump space and the third practical separation stage of the H2 separation column (50).
Regarding claim 14, McNeil the H2 separation column (50 is a fractioner Col. 4 lines 38-40, where the column is shown in Fig. 1 as having a distillation column). Official notice is taken that sieve trays are routine components for distillation columns and are used to provide mass transfer enhancement. Therefore, it would have been obvious to a person of ordinary skill in the art to modify McNeil with sieve trays for the purpose of providing mass transfer enhancement. 
Regarding claim 16, McNeil discloses wherein the H2 separation column (50) has an upper region, central region, and a lower region (top, middle and bottom sections of 50 as shown in Fig. 1), and, prior to introducing said first liquid phase (8, 9) into the H2 separation column (50), said first liquid phase is split into a first substream (8) and a second substream (9), the first substream (8, via expansion valve after 85) is expanded and introduced as reflux into the upper region of the H2 separation column (50, as shown in Fig. 1), and the second substream (9) is expanded (via expansion valve after 85), partially vaporized (see vapor fraction 
Regarding claim 17, McNeil discloses the H2 separation column (50) is operated at a pressure (pressure of line 12 is 2.62 MPa, Table 1) that is between one third and one half of the pressure of the feed gas (Table 1, stream 1 is 6.27 MPa, where the range would be 2.09 – 3.14 MPa, therefore 2.62 MPa is within this range).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. (US 8,640,495), in view of Patel et al. (US 7,107,788), and in further view of Bauer et al. (US 20150052938).
Regarding claim 12, McNeil discloses the H2 separation column (50) has a lower part (where 12 is drawn from the vertically bottom portion of column 50) from which the methane containing material stream (12) can be withdrawn in the liquid state (Col. 5 lines 46-47).  
McNeil does not disclose the H2 separation column is a dividing-wall column.  
Bauer teaches a dividing-wall column (T3).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the device of McNeil with having the H2 separation column (50) is a dividing-wall column, as taught by Bauer for the purpose of for the purpose of providing separation of more than one contaminant (para. 18).

Allowable Subject Matter
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments dated 9/14/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 9 2-5 paras.) that McNeil does not disclose the liquid stream 12 is entered into the CO/CH4 separation column. However, examiner notes that the fluid in stream 12 does enter into the CO/CH4 column after intermediary treatment in the N2 separation fractioner and therefore the argument is unpersuasive.  
Applicant argues (p. 13 1st-4th para.) that Patel does not disclose a H2 separation column or a CO/CH4 separation column. However, the examiner is relying on Patel to teach the use of a methane containing material stream from a first column and used as reflux in a second column. Therefore the argument is not persuasive.
Applicant argues (p. 13 5-6 paras.) that the total compression would still be required and fewer compressors would not be required. In response, the motivation is to reduce the compression power used for recirculation.  A reduction in the amount of compressing power that goes to recirculation would provide an improvement in the efficiency of the process. Therefore the argument is not persuasive.
Applicant argues (p. 14 1st para.) McNeil has significant temperature differences between streams 12 and 25 and therefore they are not comparable and would disrupt the refrigeration of fractioner 70. In response, the streams 17 and 19 are separated and added to fractioner 70. Referring to Table 1 the differences in temperature between streams 17, 19 and 25 are between -180- -182F. Therefore the removal of 25 would be offset by the additional flow and thus refrigeration of stream in Patel (similarly 17 and 19). Therefore the argument is unpersuasive.
Applicant argues (p. 14 2nd para.) McNeil would be reducing the purity of the final product with the addition of stream 12. In response, as stated above the addition is not of stream 12 but of streams 17 and 19 which also have an H2 stream concentration of 0.0% and 
Applicant argues (p. 14 para. 7- p. 15 2nd para.) that Bauer does not teach a H2 separation column as well as the McNeil fractioner is not fed with a heavies-depleted fraction, therefore there is no motivation to combine Bauer with McNeil. In response, the dividing wall of Bauer can be used in more separation contexts than just heavy depletion and is applicable to any distillation separation of two components. Therefore the argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763